Title: To Benjamin Franklin from Dumas, 24 January 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amsterdam 24e. Janv. 1780.
Espérant que toutes mes précédentes vous sont bien parvenues, j’ai l’honneur de vous envoyer ci-joint copie d’une Lettre, qui m’a été communiquée par Mr. N——, que j’avois prié de se procurer quelques lumieres ultérieures sur les ouvertures faites à Mr. Jones au sujet des prises saisies à Bergen & restituées aux Anglois. Je ne sais qui est l’Ecrivain, mais si c’est, comme quelqu’un d’ici me l’a dit, le Favori du R——, qui, à ce que l’on m’a assuré, avec certain Sigisbée de la R—— D——, gagnés par l’Envoyé Angl. Eden moyennant 16000 guinées, ont fait livrer les vaisseaux, ses protestations d’amitiés ne peuvent être que des pieges (même insultants), & ne méritent aucune confiance. Voici une chanson qui court ici, & qui n’a pas besoin de commentaire.
Les Etats d’Hollande se rassembleront après-demain à La Haie, où je me rendrai aussi pour voir ce qui se passera, & vous en rendre compte. Depuis 15 jours on débite ici bien des choses sur ce qui se passe dans vos quartiers. Mais, outre que ce n’est que des bruits, je crois plus prudent de n’en rien écrire, & que vous approuverez ma discrétion. Je suis surpris de n’avoir aucune nouvelle de Mr. Jones. Voilà un mois qu’il est parti du Texel. Je le suppose quelque part en croisiere & la souhaite glorieuse & profitable pour l’Amérique unie.
Je suis pareillement en peine du Vaisseau continental Confederacy, qui devoit nous amener Mrs. J. Jay & Carmichael. Faitesmoi la grace, Monsieur, de me rassurer sur leur sort, dès que vous en saurez quelque chose. J’espere que ce Vaisseau a été retardé en Amérique, & que ce qu’on a annoncé de son départ pour l’Europe étoit prématuré. J’apprends qu’il y avoit à Dunkerque il y a cinq ou six semaines, une troupe de 17 volontaires du Cape. Cunningham, conduits prisonniers le 12 Août 1777 à Portsmouth à bord d’une prise dont le Sr. Belet étoit Capne. de prise, & échangés au mois d’Août dernier. On ne m’a pas dit s’ils sont Américains.
On m’apprends dans ce moment que tous les navires chargés ici de matieres navales, destinés pour Brest, y sont arrivés, & qu’on a tout lieu de présumer que ceux destinés pour Rochefort le sont aussi.
Je suis avec un très-respectueux attachement Monsieur Votre très-humble & très obéissant serviteur
D
Passy à S.E. Mr. Franklin &c.
 Addressed: à Son Excellence / Monsieur B. Franklin / Ministre Plenipe. des Etats- / Unis &c. / à Passy./.
Notation: Dumas Amstm. Jany. 24. 80
